—Appeals by the defendant from three amended judgments of the County Court, Suffolk County (Weissman, J.), all rendered December 18, 1997, *410revoking a sentence of probation previously imposed by the County Court, Suffolk County (Weissman, J.), and two sentences of probation previously imposed by the County Court, Nassau County (Cotter, J.), upon a finding that the defendant had violated conditions thereof, after a hearing, and imposing sentences of imprisonment upon his previous convictions of criminal possession of stolen property in the fourth degree under Suffolk County Indictment No. 1406/96, criminal sale of a controlled substance in the fifth degree under Nassau County S.C.I. No. 95715/96, and criminal sale of a controlled substance in the fifth degree under Nassau County Superior Court Information No. 95716/96.
Ordered that the amended judgments are affirmed.
The defendant’s contention that his right to counsel was not protected is without merit. Under the circumstances of this case, the court properly determined that the defendant’s request for new defense counsel was clearly a dilatory tactic, “used merely to delay the orderly administration of justice” (People v Sides, 75 NY2d 822, 824). Thus, the defendant’s application was properly denied without a hearing (cf., People v Sides, supra). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.